Citation Nr: 1331999	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Whether the reduction of 20 percent to 10 percent for right knee patellofemoral syndrome with degenerative changes as of December 1, 2008 was proper.

3.  Whether the reduction of 10 percent to 0 percent for right knee degenerative changes with limitation of extension as of December 1, 2008 was proper.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative changes with limitation of extension. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 21, 1982 to November 10, 1982.  She served in the Army National Guard from February 1982 to November 1983, and subsequently served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2008, the appellant had a hearing before a Decision Review Officer (DRO).  In July 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file. 

In March 2012, the case was remanded for further development, to include obtaining treatment records and scheduling a VA examination.  Following completion of the requested action, as well as a continued denial of the appellant's claims, the appeal has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, and the issue of entitlement to an initial evaluation in excess of 10 percent for right knee degenerative changes with limitation of extension are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  In July 2005, the RO granted service connection for right knee patellofemoral syndrome with degenerative changes and assigned a disability rating of 10 percent, effective June 21, 2001.

2.  In March 2006, the RO increased the disability rating for right knee patellofemoral syndrome with degenerative changes to 20 percent, effective September 23, 2005. 

3.  In September 2006, the RO granted service connection for right knee degenerative changes with limitation of extension and assigned a disability rating of 10 percent, effective September 23, 2005.

4.  Following a VA examination in January 2008, the RO proposed to reduce the rating for service-connected right knee patellofemoral syndrome with degenerative changes to 10 percent, and the rating for right knee degenerative changes with limitation of extension to 0 percent.

5.  By an August 2008 rating decision, the RO implemented the reductions, effective December 1, 2008.

6.  The August 2008 rating decision was made without consideration of pertinent law and regulations regarding reductions.


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent rating for the appellant's service-connected right knee patellofemoral syndrome with degenerative changes is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.97, Diagnostic Code (DC) 5260 (2013).

2.  Restoration of a 10 percent rating for the appellant's service-connected right knee degenerative changes with limitation of extension is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.97, DC 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has provided that a claimant's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155  (West 2002).  The Court has consistently held that when the RO reduces a disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a claimant's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a claimant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections as set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2013).

The appellant contends that the reduction from 20 percent to 10 percent for her service-connected right knee patellofemoral syndrome with degenerative changes and the reduction from 10 percent to 0 percent for her service-connected right knee degenerative changes with limitation of extension were not warranted.  She argues that her right knee disabilities have actually worsened and that the VA examinations relied on by the RO were inadequate.  See, e.g., Appellant's May 2008 Statement.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the appellant was informed of the proposed reductions in an April 2008 letter.  In the enclosed April 2008 rating decision, she was provided the material facts taken from a January 2008 VA medical examination report.  The rationale for the proposed rating reductions was explained.  The appellant was further informed that she could present evidence and that she was entitled to a hearing.  She was afforded 60 days to respond.  The appellant responded with written argument dated in May 2008 and subsequently submitted private treatment records from Dr. D.L. and Dr. G.A.  Thereafter, the RO promulgated a rating decision in August 2008 implementing the proposed reductions, effective December 1, 2008.

Based on this history, the Board finds that the appellant was properly notified of the proposed rating reductions, in conformity with the provisions of 38 C.F.R. 
§ 3.105(e).  As to these issues, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reductions.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In a March 2006 rating decision, the appellant's disability rating for service-connected right knee patellofemoral syndrome with degenerative changes was increased from 10 to 20 percent, effective September 23, 2005.  In a September 2006 rating decision, the appellant was service connected for right knee degenerative changes with limitation of extension and granted a 10 percent disability rating, effective September 23, 2005.  As the 20 and 10 percent ratings were reduced effective December 1, 2008, they were not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.

In January 2008, the appellant was afforded a VA examination.  She complained of giving way, instability, pain, stiffness, weakness, effusion, and locking.  She also complained of flare-ups with a change in the weather and an increased level of activity.  The appellant indicated that she used both a cane and a knee brace.  She had reportedly lost two weeks from work in the last 12 months due to right knee pain.  Physical examination revealed an antalgic gait.  The examiner noted crepitus, tenderness, and grinding.  There was no evidence of abnormal weight bearing or instability.  There was no patellar or meniscus abnormality.  The examiner diagnosed degenerative disease and patellofemoral syndrome.

Private treatment records from Dr. G.A. dated in May 2008 show that flexion was limited to 100 and 95 degrees and that extension was normal.  Swelling of the right knee was also noted.

In a May 2008 correspondence, Dr. D.L. stated that the appellant's right knee disability "created several limitations in her ability to perform her daily tasks" and that her ability to walk, kneel, squat, climb, and stand had been "significantly affected."

The findings of the January 2008 VA examiner formed the basis of the RO's proposal to reduce the appellant's disability ratings, while the RO relied on the private treatment records in reaching its reduction decision.  Critically, neither the January 2008 VA examination report nor the private treatment records specifically address whether the appellant's right knee symptomatology had improved since her March 2006 VA examination and additionally failed to specify whether that improvement actually reflected improvement in her ability to function under the ordinary conditions of life and work.  Rather, the January 2008 VA examiner made no mention of the March 2006 examination report.  In fact, there is no indication that the January 2008 examiner reviewed the appellant's claims file.  

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the private treatment records, which indicated that the appellant's service-connected right knee symptomatology no longer met the criteria for a 20 percent rating under DC 5260 or a 10 percent rating under DC 5261.  However, thorough review of the August 2008 rating decision (and subsequent adjudications, including the February 2009 SOC and the February 2013 SSOC) reveals that the RO failed to make a specific determination that there was an actual improvement in the appellant's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  The RO's failure to make such a determination in this case renders the reductions improper.  Thus, the reductions from 20 to 10 percent and from 10 to 0 percent are void.  

As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, supra.  Such action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for the service-connected right knee patellofemoral syndrome with degenerative arthritis and the previously assigned 10 percent rating for the service-connected right knee degenerative change with limitation of extension are restored as of December 1, 2008.  The appeal is allowed to that extent.


ORDER

Reduction of a 20 percent rating for service-connected right knee patellofemoral syndrome with degenerative changes was improper; restoration of a 20 percent rating is granted.

Reduction of a 10 percent rating for service-connected right knee degenerative changes with limitation of extension was improper; restoration of a 10 percent rating is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues must be remanded for further development.

The appellant contends that she fell during a basic training exercise and injured her right ankle.  In the alternative, the appellant contends that her right ankle disability is secondary to a service-connected disability.

Service treatment records (STRs) are silent with regard to any type of right ankle disability.  

This case was remanded in March 2013.  At that time, the Board determined that a VA examination was necessary to address whether the appellant had a right ankle disability that was related to her period of ACDUTRA.  

As instructed by the March 2012 Remand Order, the appellant submitted to a VA examination in August 2012.  The VA examiner provided an opinion with respect to secondary service connection only.  Specifically, she concluded that the appellant's right ankle disability was "less likely than not" proximately due to or the result of the service-connected right knee.  The examiner explained that an October 2000 podiatry treatment record "clearly states that [appellant] had right ankle pain for 5 months, onset after she was twisting her feet in the morning."  She noted that all reports in the record of right ankle pain since service were taken from the appellant's history, and that there was no objective evidence of right ankle pain prior to October 2000.  She also noted that there was no x-ray evidence of trauma or degenerative changes.

In a November 2012 addendum, the VA examiner elaborated on her August 2012 negative opinion with respect to secondary service connection.  She explained that there was no evidence in the claims file to suggest abnormal weight bearing on the lower left extremity as might be expected.  Specifically, she noted no report of left ankle problems in the claims file.  The examiner also noted that the STRs were silent for right ankle pain.  

Unfortunately, the Board finds that the examination and addendum opinion are inadequate.  Specifically, on remand, the appellant should be accorded a new VA examination - one in which the examiner addresses direct service connection.  See Barr v. Nicholson, 21 Vet App 303   (2007).  Moreover, the Board notes that there is medical evidence in the claims file of left ankle problems.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, the appellant has since been service connected for left hip, right hip, and left knee disabilities all secondary to her service-connected right knee disabilities.  

The Board acknowledges an October 2002 letter from Dr. D.L. and a January 2003 private treatment record from Dr. G.A., which suggest that the appellant's right ankle problems may be related to service.  These opinions appear speculative in nature as the physicians merely indicated that there might be a relationship between the appellant's right ankle problems and her service-connected right knee disabilities.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In addition, the March 2013 remand also instructed the agency of original jurisdiction (AOJ) to obtain a complete set of treatment records from Dr. D.L.  The appellant contends that Dr. D.L. has treated her right ankle disability since 1983.  Indeed, an August 2001 correspondence from Dr. D.L. indicates that the appellant had been "an active patient in this medical practice for the past several years."  In October 2012, the RO requested medical records from January 1983 to the present.  Later that month, the RO received treatment records dated from 2010 to 2012, along with the following notation:  "We have no records on this patient only what is attached.  She has only been in our office 3 times."  Notably, these recent treatment records contain no complaints of or treatment for right knee problems.  The appellant has not been informed of Dr. D.L.'s response to the records request.  This must be done.

Finally, the record establishes that the appellant has been employed with the United States Postal Service (USPS) since approximately 1985.  She has stated repeatedly that she initially worked as a letter carrier, but later transferred to an office job because of her right ankle and right knee disabilities.  Upon remand, the AOJ should contact the USPS, and request that all available records, including treatment records, physical examinations, and disability determinations, be provided for inclusion with the claims file.  See 38 C.F.R. § 3.159(c)(2).  

As for the rating issue remaining on appeal, the appellant was afforded VA examinations in March 2006 and January 2008.  She contends that her symptoms are more severe than those described by the VA examiners.  

The Board notes that during an August 2012 VA examination, the appellant complained of right knee pain "24 hours a day."  During the July 2013 hearing, the appellant stated that her right knee regularly "gives out" and "locks up."  She related that her employer had provided a rest bar for her to use while working.  She also reported a reduced ability to stand and walk. 

Accordingly, the medical evidence is unclear concerning the current severity of the service-connected right knee disability.  Thus, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notice, in accordance with 38 C.F.R. § 3.159(e), with regard to the October 2012 response from Dr. D.L. regarding the appellant's medical records.

2.  With proper authorization, request from USPS all records associated with any disability.  Request copies of any disability determinations and all medical records considered in making those determinations.  If no records are available or do not exist, a response to that effect must be documented in the claims file from USPS and the appellant must be notified.

3.  After the aforementioned development has been completed, schedule a VA examination to determine the nature and onset of any right ankle disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right ankle disability began during the appellant's period of ACDUTRA (June 1982 to November 1982) or is otherwise related to such service?  In answering this question, the examiner should address the appellant's lay statements (to include her July 2013 testimony) regarding the incurrence of a right ankle problem and continuity of symptomatology.  The examiner should set forth the medical reasons for accepting or rejecting the appellant's statements that she had right ankle pain during that period of service and has had it since.  

(b)  Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed right ankle disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected 

disability?  (The appellant is service connected for left hip degenerative joint disease; right hip trochanteric bursitis with degenerative joint disease; left knee degenerative joint disease; right knee patellofemoral syndrome with degenerative changes; and right knee degenerative changes with limitation of extension.)

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule a VA examination to determine the current severity of the appellant's service-connected right knee degenerative changes with limitation of extension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection 

with the examination.  All indicated studies should be performed.  

The examiner should detail the symptomatology associated with the service-connected right knee degenerative changes with limitation of extension.  The examiner should report the range of right knee extension in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of extension, stated in degrees.

5.  The AOJ should ensure that the development sought above is completed.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative time to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


